Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 14, 2014

                                          No. 04-14-00534-CV

                              IN RE BLN PROPERTIES NO. 5, LLC

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

        On July 29, 2014, relator filed a petition for writ of mandamus. The court has considered
the petition and is of the opinion that relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). An opinion will follow.


           It is so ORDERED on August 14th, 2014.                           PER CURIAM


           ATTESTED TO:




           _____________________________
           Keith E. Hottle
           Clerk of Court




1
This proceeding arises out of Cause No. 2013-CI-14852, styled Autowash Sales & Services, LLC v. BLN Properties
No.2, LLC and BLN Properties No. 5, LLC, pending in the 45th Judicial District Court, Bexar County, Texas, the
Honorable Larry Noll presiding.